Exhibit 10.1

   

GULFMARK OFFSHORE, INC.

 

2014 Omnibus Equity Incentive Plan

 

(As Adopted Effective April 21, 2014)

 

ARTICLE 1.      INTRODUCTION.

 

The Plan was adopted by the Board on April 21, 2014, subject to approval by the
Company’s stockholders at the Company’s 2014 annual meeting of stockholders. The
purpose of the Plan is to promote the long-term success of the Company and the
creation of stockholder value by (a) encouraging Employees to focus on
long-range objectives, (b) encouraging the attraction, retention and motivation
of Employees with exceptional qualifications, and (c) linking Employees directly
to stockholder interests through increased stock ownership. The Plan seeks to
achieve these purposes by providing for Awards in the form of Restricted Shares,
Stock Units, Options (which may be ISOs or NSOs), Performance Cash Awards, and
SARs.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except its choice-of-law provisions).

 

ARTICLE 2.      ADMINISTRATION.

 

2.1       Committee Composition. The Compensation Committee of the Board shall
be the Committee that administers the Plan. In addition, each member of the
Committee shall meet the following requirements:

 

(a)     Any listing standards prescribed by the principal securities market on
which the Company’s equity securities are traded;

 

(b)     Such requirements as the Internal Revenue Service may establish for
outside directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code;

 

(c)     Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and

 

(d)     Any other requirements imposed by applicable law, regulations or rules.

 

2.2       Committee Responsibilities. The Committee shall: (a) select the
Employees who are to receive Awards under the Plan; (b) determine the type,
number, vesting requirements, and other features and conditions of such Awards;
(c) construe and interpret the Plan; (d) make all other decisions relating to
the operation of the Plan; and (e) carry out any other duties delegated to it by
the Board under the Plan. The Committee may adopt such rules or guidelines as it
deems appropriate to implement the Plan. The Committee may reconcile any
inconsistency, correct any defect and supply any omission in the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

 

 
 

--------------------------------------------------------------------------------

 

  

2.3      Non-Executive Officer Grants. The Board may appoint a single director,
an additional committee of directors and/or the Company’s Chief Executive
Officer to determine Awards for Employees who are not Executive Officers of the
Company. The single director, the members of the additional committee, and/or
the Company’s Chief Executive Officer need not satisfy the requirements of
Section 2.1. Such director, committee, or the Company’s Chief Executive Officer
may grant Awards under the Plan to such Employees. However, the Committee shall
nevertheless prescribe the terms, features, and conditions of such Awards and
the aggregate number of Company shares subject to such Awards. Within the
limitations of this Section 2.3, any reference in the Plan to the Committee
shall include any such single director, additional committee, and/or the
Company’s Chief Executive Officer to whom the Board has delegated the required
authority under this Section 2.3.

 

2.4      Compliance with Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A of the Code (“Section
409A”). If the Committee determines that an Award, payment, distribution,
deferral election, transaction, or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken or implemented, cause a
holder to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, payment, distribution,
deferral election, transaction or other action or arrangement shall not be given
effect to the extent it causes such result and the related provisions of the
Plan and/or Award Agreement will be deemed modified or, if necessary, suspended
in order to comply with the requirements of Section 409A to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the holder. The exercisability of an Option shall not be extended to
the extent that such extension would subject the holder to additional taxes
under Section 409A.

 

2.5      Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by applicable laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 20 days after the
institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

 

2.6      Foreign Awardees. Without amending this Plan, the Committee may grant
Awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of this Plan and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, subplans and the like as
may be necessary or advisable to comply with the provisions of laws and
regulations in other countries or jurisdictions in which the Company or its
Subsidiaries operate.

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE 3.      SHARES AVAILABLE FOR GRANTS.

 

3.1      Basic Limitation; Sublimit for Aggregate Number of Restricted Shares.
Common Shares issued pursuant to the Plan may be authorized but unissued shares
or treasury shares. The aggregate number of Common Shares issued under the Plan
shall not exceed (a) 1,000,000 Common Shares, plus (b) the additional Common
Shares described in Section 3.2. The number of Common Shares that are subject to
Awards outstanding at any time under the Plan shall not exceed the number of
Common Shares that then remain available for issuance under the Plan. All Common
Shares available under the Plan may be issued upon the exercise of ISOs. The
aggregate number of Restricted Shares issued to all Participants pursuant to all
Awards of Restricted Shares made under the Plan over its life shall not exceed
(a) 750,000 Common Shares, plus (b) the number of additional Restricted Shares
described in Section 3.2. The limitations of this Section 3.1 shall be subject
to adjustment pursuant to Article 10.

 

3.2      Shares Returned to Reserve. If Options, SARs, Restricted Shares, or
Stock Units are forfeited or terminate for any other reason before being
exercised or settled, then the Common Shares subject to such Options, SARs,
Restricted Shares, or Stock Units shall again become available for issuance
under the Plan and shall not be considered for purposes of determining any
limitations on the issuance of Options, SARs, Restricted Shares, or Stock Units.
If Restricted Shares or Common Shares issued upon the exercise of Options are
reacquired by the Company pursuant to a forfeiture provision or for any other
reason, then such Common Shares shall again become available for issuance under
the Plan. Notwithstanding anything to the contrary contained herein: Common
Shares subject to an Award under the Plan shall not again be made available for
issuance or delivery under the Plan if such Common Shares are (a) Common Shares
tendered in payment of an Option, (b) Common Shares delivered or withheld by the
Company to satisfy any tax withholding obligation, or (c) Common Shares covered
by a SAR or other Award that were not issued upon the settlement of the Award.

 

3.3      Uncertificated Shares.   To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of Common Shares, the
issuance may be effected on an un-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange on
which the Company’s equity securities are traded.

 

3.4      Limited Transferability. Awards shall generally be nontransferable
except in the case of the Participant’s death and the Award Agreement entered
into with respect to any Award shall generally provide for such
nontransferability. The Committee may, however, in its discretion, authorize all
or a portion of any Award (other than of ISOs) to be granted on terms that
permit transfer by the Participant to (i) the spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers or grandchildren of the
Participant, (ii) a trust or trusts for the exclusive benefit of the spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers or
grandchildren of the Participant, or (iii) a partnership or limited liability
company in which the spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers or grandchildren of the Participant are the
only partners or members, as applicable; provided in each case that (x) there
may be no consideration for any such transfer (other than in the case of Clause
(iii), units in the partnership or membership interests in the limited liability
company), (y) the agreement pursuant to which such Awards are granted must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 3.4. Following any such transfer, any such
Awards shall continue to be subject to the same terms and conditions as were
applicable immediately prior to the transfer. The provisions of the Award with
respect to expiration, termination or vesting shall continue to apply with
respect to the original Participant, and the Award shall be exercisable by the
transferee only to the extent and for the periods specified herein with respect
to the Participant. The original Participant will remain subject to withholding
taxes upon exercise of any such Awards by the transferee. The Company shall have
no obligation whatsoever to provide notice to any transferee of any matter,
including early expiration or termination of an Award.

 

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE 4.      ELIGIBILITY.

 

4.1      Incentive Stock Options. Only Employees shall be eligible for the grant
of ISOs. In addition, an Employee who owns more than 10% of the total combined
voting power of all classes of outstanding stock of the Company or of any of its
Parents or Subsidiaries shall not be eligible for the grant of an ISO unless the
additional requirements set forth in Section 422(c)(5) of the Code are
satisfied.

 

4.2      Other Grants. Only Employees shall be eligible for the grant of
Restricted Shares, Stock Units, NSOs, SARs or Cash Performance Awards under this
Plan.

 

ARTICLE 5.      OPTIONS.

 

5.1      Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.

 

5.2      Number of Shares. Each Stock Option Agreement shall specify the number
of Common Shares subject to the Option and shall provide for the adjustment of
such number in accordance with Article 10. The total number of Options granted
to any single Optionee in any single calendar year shall not cover more than
75,000 Common Shares (or 150,000 Common Shares for Awards made during the
one-year period commencing with the Participant’s hire date). The limitations
set forth in the preceding sentence shall be subject to adjustment in accordance
with Article 10.

 

5.3      Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Common
Share on the date of grant. The preceding sentence shall not apply to Options
granted pursuant to an assumption of, or substitution for, another option in a
manner that would satisfy the requirements of Section 424(a) of the Code,
whether or not such section is applicable.

 

 
4

--------------------------------------------------------------------------------

 

 

5.4      Exercisability and Term. Each Stock Option Agreement shall specify the
date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited.

 

5.5      Effect of Change in Control. The Committee may determine, at the time
of granting an Option or thereafter, that such Option shall become exercisable
as to all or part of the Common Shares subject to such Option in the event that
an Optionee’s employment is terminated without Cause or for Good Reason during
the 12 month period after a Change in Control occurs with respect to the
Company. However, in the case of an ISO, the acceleration of exercisability
shall not occur without the Optionee’s written consent. In addition,
acceleration of exercisability may be required under Section 10.3.

 

5.6      Modification or Assumption of Options. Within the limitations of the
Plan, the Committee may modify, extend, or assume outstanding Options or may
accept the cancellation of outstanding Options (whether granted by the Company
or by another issuer) in return for the grant of new Options for the same or a
different number of shares and at the same or a different Exercise Price. The
foregoing sentence notwithstanding, no modification of an Option shall, without
the consent of the Optionee, alter or impair his or her rights or obligations
under such Option or, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel, exchange, buyout or surrender outstanding
Options or SARs in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.

 

5.7      Buyout Provisions. The Committee may at any time (a) offer to buy-out
for a payment in cash or cash equivalents an Option or any other Award
previously granted or (b) authorize an Optionee to elect to cash-out an Option
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish; provided, however, that, without
approval of the Company’s stockholders, no Option having an Exercise Price that
exceeds the Fair Market Value of Common Shares on the date of a buy-out or
cash-out shall be eligible to be bought out or cashed out.

 

ARTICLE 6.      PAYMENT FOR OPTION SHARES.

 

6.1      General Rule. The Exercise Price of Common Shares issued upon exercise
of Options shall be payable in full entirely in cash or cash equivalents at the
time when such Common Shares are purchased, except that the Committee at its
sole discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an Executive Officer of
the Company, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by Section 13(k) of the Exchange
Act.

 

 
5

--------------------------------------------------------------------------------

 

  

6.2     Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan.

 

6.3     Exercise/Sale. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid by delivering (on a form
prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Common Shares being purchased
under the Plan and to deliver all or part of the sales proceeds to the Company.

 

6.4     Promissory Note. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may, except in the case of an Executive
Officer of the Company, be paid by delivering (on a form prescribed by the
Company) a full-recourse promissory note.

 

6.5     Other Forms of Payment. With the Committee’s consent, all or any part of
the Exercise Price and any withholding taxes may be paid in any other form that
is consistent with applicable laws and rules and regulations.

 

ARTICLE 7.      STOCK APPRECIATION RIGHTS.

 

7.1      SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by
a SAR Agreement between the Optionee and the Company. Such SAR shall be subject
to all applicable terms of the Plan and may be subject to any other terms that
are not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

 

7.2      Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 10. The total number of SARs granted to any
single Participant in any single calendar year shall not cover more than 75,000
Common Shares (or 150,000 Common Shares for Awards made during the one-year
period commencing with the Participant’s hire date).

 

7.3      Exercise Price. Each SAR Agreement shall specify the Exercise Price,
which shall in no event be less than 100% of the Fair Market Value of a Common
Share on the date of grant. The preceding sentence shall not apply to SARs
granted pursuant to an assumption of, or substitution for, another SAR in a
manner that would satisfy the requirements of Section 424(a) of the Code if such
section were applicable.

 

7.4      Exercisability and Term. Each SAR Agreement shall specify the date or
event when all or any installment of the SAR is to become exercisable. The SAR
Agreement shall also specify the term of the SAR; provided that the term of an
SAR shall in no event exceed 10 years from the date of grant. An SAR Agreement
may provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement, or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. SARs may be awarded in combination with Options, and such an Award may
provide that the SARs will not be exercisable unless the related Options are
forfeited. An SAR may be included in an ISO only at the time of grant but may be
included with an NSO at the time of grant or thereafter. An SAR granted under
the Plan may provide that it will be exercisable only in the event of a Change
in Control.

 

 
6

--------------------------------------------------------------------------------

 

 

7.5      Effect of Change in Control. The Committee may determine, at the time
of granting a SAR or thereafter, that such SAR shall become exercisable as to
all or part of the Common Shares subject to such SAR in the event that the
Optionee’s employment is terminated without Cause or for Good Reason during the
12 month period after a Change in Control occurs with respect to the Company. In
addition, acceleration of exercisability may be required under Section 10.3.

 

7.6      Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death or under Section 3.4
of this Plan) shall receive from the Company: (a) Common Shares; (b) cash; or
(c) a combination of Common Shares and cash, as the Committee shall determine.
The amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, be equal to the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price. If, on the date when an SAR expires, the
Exercise Price is less than the Fair Market Value on such date, but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. An SAR Agreement may also provide for an automatic exercise of the SAR
on an earlier date.

 

7.7      Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend, or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR or,
without the approval of the Company’s stockholders, reprice, or have
substantially the same effect as repricing of, the SAR.

 

ARTICLE 8.      RESTRICTED SHARES.

 

8.1      Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

8.2       Consideration for Awards. Restricted Shares shall be granted to
Participants at no additional cost to them; provided, however, that the value of
the services performed by any Participant receiving Restricted Shares must, in
the opinion of the Committee, equal or exceed the par value of the Restricted
Shares to be granted to such Participant.

 

 
7

--------------------------------------------------------------------------------

 

 

8.3      Performance and/or Vesting Conditions. Each Award of Restricted Shares
may or may not be contingent on the satisfaction of performance targets, or
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include as vesting conditions or as conditions for making an Award
of Restricted Shares the requirement that the performance of the Company or a
business unit of the Company for a specified period equal or exceed a target
determined in advance by the Committee. The Committee shall determine such
performance. If the Award is intended to satisfy the requirements of Section
162(m) of the Code, such target shall be based on one or more of the criteria
set forth in Appendix A. In no event shall the number of Restricted Shares the
award and/or vesting of which is or are subject to performance-based conditions
intended to satisfy the requirements of Section 162(m) of the Code that are
granted to any single Participant in a single calendar year exceed 75,000 Common
Shares (or 150,000 Common Shares for Awards made during the one-year period
commencing with the Participant’s hire date). The satisfaction of any
performance target and/or vesting may be waived in the case of a Change in
Control or the Participant’s death or disability.

 

8.4      Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Stock Agreement, however, may require
that any cash dividends paid on Restricted Shares (a) be accumulated and paid
when such Restricted Shares vest or (b) be invested in additional Restricted
Shares. Such additional Restricted Shares shall be subject to the same
conditions and restrictions as the Award with respect to which the dividends
were paid.

 

ARTICLE 9.      STOCK UNITS AND PERFORMANCE CASH AWARDS.

 

9.1       Stock Unit or Performance Cash Award Agreement. Each grant of Stock
Units or of a Performance Cash Award shall be evidenced by a Stock Unit or
Performance Cash Award Agreement between the recipient and the Company. Awards
of Stock Units or Performance Cash Awards shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Stock Unit and
Performance Cash Award Agreements entered into under the Plan need not be
identical.

 

9.2       Payment for Awards. To the extent that an Award is granted in the form
of Stock Units or a Performance Cash Award, no cash consideration shall be
required of the Award recipients.

 

9.3      Performance and/or Vesting Conditions. Each Award of Stock Units may or
may not be contingent on the satisfaction of performance targets, or subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. Each Performance Cash
Award shall be contingent on the satisfaction of a performance target intended
to satisfy the requirements of Section 162(m) of the Code. The Committee may
include as vesting conditions or as conditions for any Award of Stock Units, and
shall include as a condition for a Performance Cash Award, the requirement that
the performance of the Company or a business unit of the Company for a specified
period equal or exceed a target determined in advance by the Committee. The
Committee shall determine such performance. If the Award is intended to satisfy
the requirements of Section 162(m) of the Code, such target shall be based on
one or more of the criteria set forth in Appendix A. In no event shall the
number of Stock Units the award and/or vesting of which is or are subject to
performance-based conditions intended to satisfy the requirements of Section
162(m) of the Code that are granted to any single Participant in a single
calendar year exceed 75,000 Common Shares (or 150,000 Common Shares for Awards
made during the one-year period commencing with the Participant’s hire date). In
no event shall the total amount of all Performance Cash Awards that are intended
to satisfy the requirements of Section 162(m) of the Code that are granted to
any single Participant in a single calendar year exceed $2,500,000. The
satisfaction of any performance target and/or vesting condition may be waived in
the case of a Change in Control or the Participant’s death or disability.

 

 
8

--------------------------------------------------------------------------------

 

 

9.4      Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid per one Common Share while the Stock Units are
outstanding. Dividend equivalents may be converted into additional Stock Units.
Settlement of dividend equivalents may be made in the form of cash, in the form
of Common Shares, or in a combination of both. Prior to distribution, any
dividend equivalents that are not paid shall be subject to the same conditions
and restrictions as the Stock Units to which they attach. Dividend equivalents
accumulated with respect to Stock Units shall generally be subject to the same
forfeiture risk, and be payable at the same time, as the Stock Units with
respect to which they are accumulated.

 

9.5      Form and Time of Settlement of Stock Units and Performance Cash Awards.
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Common
Shares, or (c) any combination of both, as determined by the Committee. The
actual number of Stock Units eligible for settlement may be larger or smaller
than the number included in the original Award, based on predetermined
performance factors. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Common
Shares over a series of trading days. Vested Stock Units may be settled in a
lump sum or in installments. The distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred to any later date. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Article 10. Performance Cash Awards shall
be settled in cash in accordance with the terms of the applicable Performance
Cash Award Agreement.

 

9.6      Creditors’ Rights. A holder of Stock Units or of an unpaid Performance
Cash Award shall have no rights other than those of a general creditor of the
Company. Stock Units and unpaid Performance Cash Awards represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit or Performance Cash Award Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 

ARTICLE 10.    PROTECTION AGAINST DILUTION.

 

10.1     Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares, or a combination
or consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

 

(a)     The number of Options, SARs, Restricted Shares, and Stock Units
available for future Awards under Article 3;

 

(b)     The limitations set forth in Sections 5.2, 7.2, 8.3, and 9.3;

 

(c)     The number of Common Shares covered by each outstanding Option and SAR;

 

(d)     The Exercise Price under each outstanding Option and SAR;

 

(e)     The number of Stock Units included in any prior Award that has not yet
been settled; and

 

(f)     The number of Restricted Shares subject to any unvested Award.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off, or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this Article
10, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend, or any other increase or decrease in the number of shares of
stock of any class.

 

10.2     Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs, Stock Units and Cash Performance Awards shall terminate
immediately before the dissolution or liquidation of the Company.

 

10.3     Reorganizations. In the event that the Company is a party to a merger
or consolidation, all outstanding Awards shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

 

(a)     The continuation of such outstanding Awards by the Company (if the
Company is the surviving corporation).

 

(b)     The assumption of such outstanding Awards by the surviving corporation
or its parent, provided that the assumption of Options or SARs shall comply with
Section 424(a) of the Code (whether or not the Options are ISOs).

 

(c)     The substitution by the surviving corporation or its parent of new
awards for such outstanding Awards, provided that the substitution of Options or
SARs shall comply with Section 424(a) of the Code (whether or not the Options
are ISOs).

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     Full exercisability of outstanding Options and SARs and full vesting of
the Common Shares subject to such Options and SARs, followed by the cancellation
of such Options and SARs. The full exercisability of such Options and SARs and
full vesting of such Common Shares shall be contingent on the closing of such
merger or consolidation. In this case, the Optionees shall be able to exercise
such Options and SARs during a period of not less than five full business days
preceding the closing date of such merger or consolidation, unless (i) a shorter
period is required to permit a timely closing of such merger or consolidation
and (ii) such shorter period still offers the Optionees a reasonable opportunity
to exercise such Options and SARs. Any exercise of such Options and SARs during
such period shall be contingent on the closing of such merger or consolidation.

 

(e)     The cancellation of outstanding Options and SARs and a payment to the
Optionees equal to the excess of (i) the Fair Market Value of the Common Shares
subject to such Options and SARs (whether or not such Options and SARs are then
exercisable or such Common Shares are then vested) as of the closing date of
such merger or consolidation over (ii) their Exercise Price. Such payment shall
be made in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when such Options and SARs would have become exercisable or such Common
Shares would have vested. Such payment may be subject to vesting based on the
Optionee’s continuing Service, provided that the vesting schedule shall not be
less favorable to the Optionee than the schedule under which such Options and
SARs would have become exercisable or such Common Shares would have vested. If
the Exercise Price of the Common Shares subject to such Options and SARs exceeds
the Fair Market Value of such Common Shares, then such Options and SARs may be
cancelled without making a payment to the Optionees. For purposes of this
Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.

 

(f)     The cancellation of outstanding Stock Units and a payment to the
Participants equal to the Fair Market Value of the Common Shares subject to such
Stock Units (whether or not such Stock Units are then vested) as of the closing
date of such merger or consolidation. Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving corporation or its parent
with a Fair Market Value equal to the required amount. Such payment may be made
in installments and may be deferred until the date or dates when such Stock
Units would have vested. Such payment may be subject to vesting based on the
Participant’s continuing Service, provided that the vesting schedule shall not
be less favorable to the Participant than the schedule under which such Stock
Units would have vested. For purposes of this Subsection (f), the Fair Market
Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

 

(g)     Full vesting of the Common Shares subject to Restricted Stock
Agreements. The full vesting of the Restricted Shares shall be contingent on the
closing of such merger or consolidation.

 

The provisions of this Section 10.3, as well as the provisions of Sections 8.3
and 9.3 and the provisions of any Award Agreement providing for exercisability,
transfer or accelerated vesting of any Option, SAR, Restricted Shares, or Stock
Units shall be inapplicable to an Award granted within six months before the
occurrence of a merger, acquisition, or other Change in Control if the holder of
such Option, SAR, Restricted Shares, or Stock Units is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is available to such holder.

 

 
11

--------------------------------------------------------------------------------

 

  

ARTICLE 11.     AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs, including any awards
assumed under another plan in connection with a merger, consolidation,
reorganization or acquisition of property or stock. Such awards may be settled
in the form of Common Shares issued under this Plan. Such Common Shares shall be
treated for all purposes under the Plan like Common Shares issued in settlement
of Stock Units and shall, when issued, reduce the number of Common Shares
available under Article 3.

 

ARTICLE 12.     LIMITATION ON RIGHTS.

 

12.1     Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee. The
Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate the Service of any Employee at any time, with or without cause,
subject to applicable laws, the Company’s certificate of incorporation and
by-laws, and a written employment agreement (if any).

 

12.2     Stockholder Rights. Except as set forth in this Plan or the applicable
Award Agreement, a Participant shall have no dividend rights, voting rights, or
other rights as a stockholder with respect to any Common Shares covered by his
or her Award prior to the time when a stock certificate for such Common Shares
is issued or ownership of such Common Shares is noted on the transfer records of
the Company or, if applicable, the time when he or she becomes entitled to
receive such Common Shares by filing any required notice of exercise and paying
any required Exercise Price. No adjustment shall be made for cash dividends or
other rights for which the record date is prior to such time, except as
expressly provided in the Plan.

 

12.3     Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations, and such
approval by any regulatory body as may be required. Each Award Agreement shall
provide that no Common Shares shall be purchased or sold thereunder unless and
until (a) any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel and (b) if required to do so by the Company, the
Participant has executed and delivered to the Company a letter of investment
intent in such form and containing such provisions as the Committee may require.
The Company shall use reasonable efforts to seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Awards and to issue and sell Common Shares upon exercise of
the Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Award or any Common
Shares issued or issuable pursuant to any such Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority to which counsel for the Company deems necessary for the
lawful issuance and sale of Common Shares under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Common Shares upon
exercise of such Awards unless and until such authority is obtained.

 

 
12

--------------------------------------------------------------------------------

 

 

12.4     No Fractional Shares. No fractional shares shall be issued or delivered
pursuant to the Plan. The Committee shall determine whether cash or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

ARTICLE 13.    WITHHOLDING TAXES.

 

13.1     General. To the extent required by applicable federal, state, local, or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

 

13.2     Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may, in its
discretion, permit such Participant to satisfy all or part of such obligations
by having the Company withhold all or a portion of any Common Shares that
otherwise would be issued to him or her or by surrendering all or a portion of
any Common Shares that he or she previously acquired. Such Common Shares shall
be valued at their Fair Market Value on the date when they are withheld or
surrendered. This Section 13.2 shall apply only to the minimum extent required
by applicable tax laws.

 

ARTICLE 14.     FUTURE OF THE PLAN.

 

14.1     Term of the Plan. The Plan, as set forth herein, shall become effective
on the date on which it is adopted by the Board, conditioned on its being
approved by the Company’s stockholders at the 2014 annual meeting of the
Company’s stockholders; to the extent any Awards are made under the Plan before
its approval by the Company’s stockholders at the 2014 annual meeting, such
Awards shall be contingent on the Plan’s approval by the Company’s stockholders
at the 2014 annual meeting. The Plan shall remain in effect until the earlier of
(a) the date when the Plan is terminated under Section 14.2 or (b) the 10th
anniversary of the date when the Board adopted the Plan.

 

14.2     Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

 

14.3     Stockholder Approval. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws and rules and regulations. Among such applicable laws and rules and
regulations, Section 162(m) of the Code requires that the Company’s stockholders
reapprove the list of available performance criteria set forth in Appendix A not
later than the first meeting of stockholders that occurs in the fifth year
following the year in which the Company’s stockholders previously approved such
criteria.

 

 
13

--------------------------------------------------------------------------------

 

 

14.4     Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

ARTICLE 15.    DEFINITIONS.

 

15.1     “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.

 

15.2     “Award” means any award of an Option, a SAR, a Restricted Share, a
Performance Cash Award, or a Stock Unit under the Plan.

 

15.3     “Award Agreement” means any Stock Option Agreement, SAR Agreement,
Restricted Stock Agreement, Stock Unit Agreement or Performance Cash Award
Agreement.

 

15.4     “Board” means the Company’s Board of Directors, as constituted from
time to time.

 

15.5     “Cause” means, with respect to any Employee, (a) if the Employee is a
party to an employment agreement with the Company, a Parent, a Subsidiary, or an
Affiliate, and such agreement provides for the definition of Cause, the
definition contained therein; (b) if no such agreement exists, or if such
agreement does not define Cause: (i) the willful and continued failure by the
Employee to substantially perform his or her duties as an employee of the
Company; (ii) the Employee being convicted of, or a plea of nolo contendere to,
the charge of a felony (other than a felony involving a traffic violation or as
a result of vicarious liability); (iii) the commission by the Employee of a
material act of dishonesty or breach of trust resulting or intending to result
in personal benefit or enrichment to the Employee at the expense of the Company;
or (iv) the Employee’s willful breach of any of his or her obligations under any
written agreement or covenant with the Company. No act or failure to act on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by such Employee not in good faith and without reasonable belief that his
or her action or omission was not in the best interest of the Company. The
Committee, in its absolute discretion shall determine the effect of all matters
and questions relating to whether a Participant has been discharged for Cause.

 

15.6      “Change in Control” shall mean the occurrence of one or more of the
following events:

 

(a)     Change in Board Composition. Individuals who constitute the members of
the Board as of the date hereof (the “Incumbent Directors”), cease for any
reason to constitute at least a majority of members of the Board; provided that
any individual becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such individual’s appointment,
election or nomination was approved by a vote of at least 50% of the Incumbent
Directors; provided further that any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or contests by or on behalf of a “person” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director;

 

 
14

--------------------------------------------------------------------------------

 

  

(b)     Business Combination. Consummation of (i) a reorganization, merger,
consolidation, share exchange or other business combination involving the
Company or any of its Subsidiaries or the disposition of all or substantially
all the assets of the Company, whether in one or a series of related
transactions, or (ii) the acquisition of assets or stock of another entity by
the Company (either, a “Business Combination”), excluding, however, any Business
Combination pursuant to which: (A) individuals who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act), respectively, of
the then outstanding shares of common stock of the Company (the “Outstanding
Stock”) and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company (the
“Outstanding Company Voting Securities”) immediately prior to such Business
Combination beneficially own, upon consummation of such Business Combination,
directly or indirectly, more than 50% of the then outstanding shares of common
stock (or similar securities or interests in the case of an entity other than a
corporation) and more than 50% of the combined voting power of the then
outstanding securities (or interests) entitled to vote generally in the election
of directors (or in the selection of any other similar governing body in the
case of an entity other than a corporation) of the Surviving Corporation (as
defined below) in substantially the same proportions as their ownership of the
Outstanding Stock and Outstanding Company Voting Securities, immediately prior
to the consummation of such Business Combination (that is, excluding any
outstanding voting securities of the Surviving Corporation that such beneficial
owners hold immediately following the consummation of the Business Combination
as a result of their ownership prior to such consummation of voting securities
of any company or other entity involved in or forming part of such Business
Combination other than the Company); (B) no person (other than the Company, any
Subsidiary of the Company, any employee benefit plan of the Company or any of
its Subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company) or group
(as such term is defined in Rule 13d-3 under the Exchange Act) becomes the
beneficial owner of 20% or more of either (x) the then outstanding shares of
common stock (or similar securities or interests in the case of an entity other
than a corporation) of the Surviving Corporation, or (y) the combined voting
power of the then outstanding securities (or interests) entitled to vote
generally in the election of directors (or in the selection of any other similar
governing body in the case of an entity other than a corporation); and (C)
individuals who were Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination constitute at least a majority of the members of the board of
directors (or of any similar governing body in the case of an entity other than
a corporation) of the Surviving Corporation; where for purposes of this
subsection (b), the term “Surviving Corporation” means the entity resulting from
a Business Combination or, if such entity is a direct or indirect subsidiary of
another entity, the entity that is the ultimate parent of the entity resulting
from such Business Combination;

 

 
15

--------------------------------------------------------------------------------

 

 

(c)     Stock Acquisition. Any person (other than the Company, any Subsidiary of
the Company, any employee benefit plan of the Company or any of its Subsidiaries
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company) or group becomes the
beneficial owner of 20% or more of either (x) the Outstanding Stock or (y) the
Outstanding Company Voting Securities; provided, however, that for purposes of
this subsection (c) no Change of Control shall be deemed to have occurred as a
result of any acquisition directly from the Company; or

 

(d)     Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

15.7     “Code” means the Internal Revenue Code of 1986, as amended.

 

15.8     “Committee” means the Compensation Committee of the Board, as further
described in Article 2.

 

15.9     “Common Share” means one share of the Class A common stock of the
Company.

 

15.10   “Company” means Gulfmark Offshore, Inc., a Delaware corporation.

 

15.11   “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary, or an Affiliate.

 

15.12   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

15.13   “Executive Officer” means an officer of the Company who is considered an
executive officer under Section 16 of the Exchange Act.

 

15.14   “Exercise Price,” in the case of an Option, means the amount for which
one Common Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
means an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.

 

15.15   “Fair Market Value” means the price at which Common Shares were last
sold in the principal U.S. market for Common Shares on the applicable date or,
if the applicable date was not a trading day, on the last trading day prior to
the applicable date. If Common Shares are no longer traded on a public U.S.
Securities market, Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate. The Committee’s determination
shall be conclusive and binding on all persons.

 

 
16

--------------------------------------------------------------------------------

 

 

15.16   “Good Reason” means with respect to any Employee, (a) if the Employee is
a party to an employment agreement with the Company, a Parent, a Subsidiary, or
an Affiliate, and such agreement provides for the definition of Good Reason, the
definition contained therein; (b) if no such agreement exists, or if such
agreement does not define Good Reason, the occurrence, without the Employee’s
prior written consent, which circumstances are not remedied by the Company
within thirty (30) days of its receipt of a written notice from the Employee
describing the applicable circumstances (which notice must be provided by the
Employee within ninety (90) days of the Employee’s knowledge of the applicable
circumstances) of any one or more of the following: (i) the assignment to the
Employee of any duties inconsistent with the Employee’s position including
change in the status, title, authorities, duties or other responsibilities; or
(ii) the relocation of the Employee’s principal office location by more than
seventy-five (75) miles, provided “Good Reason” shall not exist if an Employee’s
employment is terminated more than one year following the occurrence of such
circumstances.

 

15.17   “ISO” means an incentive stock option described in Section 422(b) of the
Code.

 

15.18   “NSO” means a stock option not described in Sections 422 or 423 of the
Code.

 

15.19   “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

 

15.20   “Optionee” means an individual or estate holding an Option or SAR.

 

15.21   “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

 

15.22   “Participant” means an individual or estate holding an Award.

 

15.23   “Performance Cash Award” means an Award of an amount of cash under the
Plan, subject to the provisions of Article 9.

 

15.24   “Performance Cash Award Agreement” means the agreement between the
Company and the recipient of a Performance Cash Award that contains the terms,
conditions and restrictions pertaining to such Performance Cash Award.

 

15.25   “Plan” means this Gulfmark Offshore, Inc. 2014 Omnibus Equity Incentive
Plan, as amended from time to time.

 

15.26   “Restricted Share” means a Common Share awarded under the Plan.

 

15.27   “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions, and
restrictions pertaining to such Restricted Share.

 

15.28   “SAR” means a stock appreciation right granted under the Plan.

 

 
17

--------------------------------------------------------------------------------

 

 

15.29   “SAR Agreement” means the agreement between the Company and an Optionee
that contains the terms, conditions, and restrictions pertaining to his or her
SAR.

 

15.30   “Securities Act” means the Securities Act of 1933, as amended.

 

15.31   “Service” means service as an Employee, provided that the Committee may,
in determining a Participant’s satisfaction of any vesting or similar
requirement, in its discretion as it may choose to exercise from time to time
with respect to any Participant or Participants, aggregate with an Employee’s
service as an employee his or her service as an independent contractor
(including as a Company director).

 

15.32   “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions, and restrictions pertaining to his
or her Option.

 

15.33   “Stock Unit” means a bookkeeping entry representing the equivalent of
one Common Share, as awarded under the Plan.

 

15.34   “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions, and restrictions
pertaining to such Stock Unit.

 

15.35   “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

ARTICLE 16.       EXECUTION.

 

To record the adoption of the Plan by the Board on April 21, 2014, the Company
has caused its duly authorized officer to execute this document in the name of
the Company.

 

 

GULFMARK OFFSHORE, INC.

 


By:       /S/ Richard M.
Safier                                                                       
           
Name:  Richard M. Safier

Title:    Secretary

 

 
18

--------------------------------------------------------------------------------

 

  

APPENDIX A

 


Performance Criteria for Restricted Shares, Stock Units
and Cash Performance Awards



 



The Committee may establish award and/or vesting targets derived from all or any
of the following criteria, in any combination, when it makes Awards of
Restricted Shares, Stock Units or Cash Performance Awards entirely or in part on
the basis of performance:

 

 

(a)

Revenue (or any sub-component thereof);

       

(b)

Revenue growth;

       

(c)

Operating costs;

       

(d)

Operating margin as a percentage of revenue;

       

(e)

Earnings before interest, taxes, depreciation, and amortization;

       

(f)

Earnings before income taxes;

       

(g)

Net operating profit after taxes;

       

(h)

Net income;

       

(i)

Net income as a percentage of revenue;

       

(j)

Free cash flow;

       

(k)

Earnings per Common Share;

       

(l)

Net operating profit after taxes per Common Share;

       

(m)

Free cash flow per Common Share;

       

(n)

Return on net assets employed before interest and taxes;

       

(o)

Return on equity, investment, invested capital, net capital employed, assets, or
net assets;

       

(p)

Total stockholder return or relative total stockholder return (as compared with
a peer group of the Company);

       

(q)

Safety performance metrics, including relative to industry standards; or

       

(r)

Strategic team goals.

  

 


--------------------------------------------------------------------------------

 

 

To the extent not inconsistent with Section 162(m) of the Code, the Committee
shall adjust the results under any performance criteria to exclude any of the
following events, or any similar event that occurs during a performance
measurement period: (a) asset write-downs; (b) litigation, claims, judgments or
settlements; (c) the effect of changes in tax law, accounting principles or
periods, or other such laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) fluctuations in
foreign exchange rates; and (f) any extraordinary, unusual, or nonrecurring
items.

 

 

 